IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


D.J.M., A CHILD,

             Appellant,

 v.                                                      Case No. 5D15-4496

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 5, 2016

Appeal from the Circuit Court
for Orange County,
Gail A. Adams, Judge.

Katherine Puzone, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


LAMBERT, J.

      D.J.M., a juvenile (“Appellant”), appeals a restitution order entered following a plea.

Appellant was charged with (1) grand theft of a motor vehicle, (2) burglary of a

conveyance, and (3) grand theft of money, a cellphone, and a wallet and its contents,

having a combined value of $300 or more. Because the restitution order included an

award for items not specifically listed in the grand theft counts and also provided for
restitution for a claim that was not causally connected or otherwise had a significant

relationship to the offenses for which Appellant tendered a plea, we reverse and remand

with directions for the entry of a corrected restitution order.

       Appellant and the State entered into a plea agreement in which Appellant agreed

to plead no contest to the two grand theft charges, with the State agreeing to dismiss the

count of burglary of a conveyance. As part of the plea, Appellant agreed to pay restitution,

with the court reserving jurisdiction to determine the specific amount of restitution.

Following a restitution hearing, the court ordered Appellant to pay $680 for the cash taken

from the victim’s wallet, $400 for the theft of the cellphone, and $21 that represented a

fee incurred by the victim to replace the keys to the stolen motor vehicle. We affirm these

awards and, in doing so, specifically reject Appellant’s argument that there was not

sufficient evidence presented of the value of the cellphone to support the award.1

       The trial court also ordered Appellant to pay restitution in the amount of $200 for a

computer tablet and $197 for school textbooks that the victim testified at the restitution

hearing were also taken from his stolen vehicle. This was error. “[W]hen a defendant

agrees to pay restitution as part of a plea agreement, the defendant’s agreement is limited

to restitution arising out of the offense charged by the State as reflected in the information

and/or by the factual basis for the plea.” S.S. v. State, 122 So. 3d 499, 502 (Fla. 4th DCA

2013) (quoting Malarkey v. State, 975 So. 2d 538, 540–41 (Fla. 2d DCA 2008)). Here,

the arrest affidavit, petition for delinquency, and the factual basis tendered to support the



       1  Additionally, no restitution was awarded for the stolen vehicle described in count
one of the petition for delinquency because it was returned to the victim. Lastly, although
the wallet described in count three was never returned, no evidence was presented at the
restitution hearing as to its value, resulting in no restitution for the wallet being ordered,
which has not been challenged in this appeal.


                                              2
plea never mentioned the tablet or school textbooks, nor was the delinquency petition

ever amended.

       Lastly, in the order of restitution, the court required Appellant to reimburse the

victim $1111 for his loss of college financial aid. Essentially, the victim testified at the

hearing that as a result of the theft, he failed two of the community college classes in

which he was enrolled and for which he had received financial aid to pay for his tuition

and was now basically obligated to reimburse this expense. To order restitution, “the

court must find that the loss or damage is causally connected to the defendant’s offense”,

and additionally, “[f]or restitution to be deemed reasonable, it must bear a significant

relationship to the offense of which the defendant is convicted . . . .” Schneider v. State,

972 So. 2d 1079, 1080 (Fla. 5th DCA 2008) (citations omitted). Much like the tablet and

textbooks, the loss of college financial aid was never mentioned by the State in the petition

for delinquency or at the plea hearing. Moreover, the loss of the financial aid has no

causal connection to the theft of the motor vehicle, as the vehicle was promptly returned

to the victim, nor to the theft of the money, wallet, or cellphone, which were the two

specific     charges       to      which      Appellant       pleaded       no      contest.

       Accordingly, we reverse the restitution order as it pertains to the tablet, school

textbooks, and college financial aid and remand for the trial court to enter a corrected

restitution order in the amount of $1101.

       AFFIRMED in part; REVERSED in part; and REMANDED with directions.

LAWSON, C.J., and PALMER, J., concur.




                                             3